File Name: 06a0724n.06
                            Filed: October 4, 2006
                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                           No. 06-5100

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


BUYER’S CORNER             REALTY,      INC.;    )
SHERRY EDWARDS,                                  )
                                                 )
       Plaintiffs-Appellants,                    )
                                                 )    ON APPEAL FROM THE UNITED
v.                                               )    STATES DISTRICT COURT FOR THE
                                                 )    EASTERN DISTRICT OF KENTUCKY
NORTHERN KY ASSOCIATION OF                       )
REALTORS, INC.; NORTHERN KY                      )
MULTIPLE LISTING SERVICE,                        )
                                                 )
       Defendants-Appellees.                     )



       Before: NORRIS, COLE and COOK, Circuit Judges.


       PER CURIAM. Appellants appeal the district court’s order granting summary judgment for

Appellees in a published opinion, Buyer’s Corner Realty, Inc. v. Northern Kentucky Association of

Realtors, 410 F. Supp. 2d 574 (E.D. Ky. 2006). After reviewing the record, the parties’ briefs, the

applicable law and with the benefit of oral argument, this court determines that no jurisprudential

purpose would be served by a panel opinion and affirms the district court’s decision for the reasons

stated in that court’s opinion.